Exhibit B
PO Box 520
Valhalla, NY 10595

s January 26, 2019

peel de tne togte eds the il llfah

Gail R Gosnell

 

Dear Gail R Gosnell:

  

€ cavalry

Phone: (866) 434-2995
WWW. cayps.com

RE: Origicat Institution: Citibank, NAJAAdVantage
Original Account No.: §466160263762310
Cavairy Account No.: 21169053
Current Creditor: Cavalry SPV 1, LLC
Balance Due: $5732.00

As of the date of this letter, your account meets Cavalry’s guidelines for placement with one of Cavairy's collection
law firms practicing in your state.

Please contact a Cavalry representative at (800) 861-4780 to discuss your payment options, Cavalry is committed
io working with you to core up with a payment arrangement to resolve your account.

As of the date of this letter, no attorney has reviewed the particular circumstances of your account to determine
whether a lawsuit should be filed against you. If your account is placed with a collection law firm, an attomey will
review your account and make the final decision as to whether a lawsuit should be filed.

if a lawsuit is filed, the jaw firm will ask the court to enter a judgment against you for the full amount that you owe.
You will have the opportunity to defend yourself after the lawsult is filed. if a Judgment is entered, the law firm will
be authorized io fake further action to satisfy the balance owed on the judgment.

You may contact us at (800) 861-4760.

Sincerety,

Cavalry Portfolio Services, LLC

 

 

THIS 1S AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR
THAT PURPOSE, THIS COMMUNICATION iS FROM A DEBT COLLECTOR. SEE REVERSE SIDE
FOR IMPORTANT INFORMATION CONCERNING YOUR RIGHTS. a

 

 

 

PAYMENT COUPON

Gail R Gosnell

Original institution:
Original Account No.:
Cavalry Account No.:
Balance Due:

 

Citibank, N.A/AAdvantage
5466160263762310
27169053

$5732.00

Plaase detach and return this portion with the
payment to the address below.
Make Checks and Money Orders Payable to
Cavairy Portfolio Services, LLC.

if you would like fo make a payment via our
secure website, please visit us at www.cavps.com

oa dog{ eg hoet fof etedneladadtieleeetede

Cavairy Portfolio Services, LLC
PO Box 27288
Tempe, AZ 85285-7288

S8UL
Cun TR
381932

09001244
tall
 

We are required by |iy to notify consumers of the following nghis. This list does not include « complete list of rights consumers have under
state and federat jaws.

In California; The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices
Act require that, except under unusual circumstances, collectors may not contact you before 8 aun. or after 9 p.m, They
may not harass you by using threats of violence or arrest or by using obscene language. Collectors may nol use false or
misleading gtatéments or call you at work if they know or have reason to know that you may net receive personal calls
at work. For the most part, collectors may not tell another person, other than your attorney or spouse, about your debi.
Collectors may contact another person to confirm your location or enforce a judgment, For more information about
debt collection activities, you may contact the Federal Trade Commission at 1-877-FTC-HELP or www. fic.pov.

AS required by law, you are hereby notified that a negative credit report reflecting on your credit record may be
submitted to a credit reporting agency if you fail to fulfill the terms of your credif obligations,

IN CGLORADO: A consumer hes the eight to request in writing thal a debt collector or collection agency cease further communication with
the consumer. A writlen request to cease eommmutication will nol prohibit the debt collector or collection agency from taking any other action
autharized by law to collect the debt, FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT,
SER WWWw.COAG.GOWCAR. Qur in-state office address and telephone number is 80 Garden Center, Building 8, Suite 3 Broomfield, CO
80020, (303) 920-4763.

iN MASSACBUSETTS: Notice of important rights. You have the right to make a written or oral request that telephone calls regarding your
debt not be made to you at your place of employment, Any such oral request will be valid for only ten days unless you provide written
confirmation of the request postmarked or delivered within seven days of such request, You may terminate this request by writing to the debt
collector, You may contact us by telephone at (866) 483-5139 between 9:00 am and 5:00 pm Eastern Time Monday-Friday or in writing at 500
Sumniit Lake Drive Suite 400 Valhalla, NY 16598-1346,

IN MINNESOTA: THIS COLLECTION AGENCY IS LICENSED BY THE MINNESOTA DEPARTMENT OF
COMMERCE.

In New York City; This collection agency is licensed by the New York City Department of Consumer Affairs. The license numbers are

Vi43718, 1126502, 1126497, and 1126494.
In Tennessee: This collection agency is licensed by the Collection Service Bontd, State Department of Commerce and Insurance,

in Utah: As required by Uteh law, you are hereby notified thal 4 negative credit report reflecting on your credit record may be submitted to a
credit reporting agency if you fail to fulfill the terms of your credit obligations.

In North Carolina: This collection agency is heensed by the North Carolina Department of Insurance. The license numbers are 3824, 3910,
3911, and 3912. Its true name is Cavalry Porttolio Services, LLC. Its true addresses are: (a) 4050 Cotton Center Boulevard, Building 2, Suite
20, Phoenix, Arizona 85040; (b) 500 Summit Lake Drive Suite 400 Valhalla, NY 10595-1346; (c) 4500 South 129th East Ave, Suite 165,
Tulsa, Oklahoma 74134, and (d) 1611 County Rd B W, Suite 306, Roseville, MN 55113,

For account questions, comments, or general customer service, you may contact us at (866) 434-2995 Monday through Thursday 9am to 9pm
Eastern Tine, Friday 9am to Spm Eastern Time, Saturday 9am to lpm Eastern Time, or you may write us at

300 Summit Lake Drive, Suite 400, Valhalla, NY 10595-1340,

 
